UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. Rockefeller Core Taxable Bond Fund Schedule of Investments February 28, 2015 (Unaudited) Principal Amount Value Corporate Bonds - 39.16% Air Freight & Logistics - 2.50% FedEx Corp. 5.100%, 01/15/2044 $ $ Diversified Banks - 11.96% Associates Corporation of North America 6.950%, 11/01/2018 Bank of America NA 5.300%, 03/15/2017 JPMorgan Chase Bank NA 6.000%, 10/01/2017 Wachovia Corp. 5.750%, 02/01/2018 Drug Retail - 2.89% CVS Health Corp. 1.200%, 12/05/2016 Industrial Conglomerates - 3.04% General Electric Capital Corp. 6.875%, 01/10/2039 Integrated Telecommunication Services - 2.00% Verizon Communications, Inc. 6.550%, 09/15/2043 Investment Banking & Brokerage - 5.82% Morgan Stanley 6.375%, 07/24/2042 The Goldman Sachs Group, Inc. 5.950%, 01/18/2018 Life Sciences Tools & Services - 2.85% Thermo Fisher Scientific, Inc. 2.250%, 08/15/2016 Regional Banks - 6.22% BB&T Corp. 1.600%, 08/15/2017 Fifth Third Bancorp 3.625%, 01/25/2016 Restaurants - 1.88% Yum Brands, Inc. 6.250%, 03/15/2018 Total Corporate Bonds (Cost $29,628,299) Municipal Bonds - 18.25% California - 4.33% Sacramento County Sanitation Districts Financing Authority 1.406%, 12/01/2017 San Diego County Regional Airport Authority 6.628%, 07/01/2040 Colorado - 0.65% Colorado Housing & Finance Authority 0.720%, 11/01/2016 Maryland - 0.65% Maryland Community Development Administration 1.125%, 09/01/2016 Massachusetts - 1.08% Massachusetts Health & Educational Facilities Authority 5.260%, 10/01/2018 New York - 7.81% County of Westchester, NY 5.000%, 06/01/2024 Metropolitan Transportation Authority 3.118%, 07/01/2025 New York City Transitional Finance Authority Future Tax Secured Revenue 4.587%, 08/01/2022 5.210%, 08/01/2017 New York State Housing Finance Agency 5.167%, 09/15/2016 New York State Urban Development Corp. 1.000%, 03/15/2017 Port Authority of New York & New Jersey 5.859%, 12/01/2024 Oregon - 2.00% Oregon State Lottery 1.890%, 04/01/2020 Texas - 0.35% City of Houston TX Combined Utility System Revenue 3.228%, 05/15/2022 Utah - 1.38% State of Utah 3.289%, 07/01/2020 Total Municipal Bonds (Cost $13,915,991) US Government Agency Issue - 6.09% Federal Home Loan Banks 0.750%, 12/30/2016 5.000%, 11/17/2017 Total US Government Agency Issue (Cost $4,657,349) US Government Note/Bond - 20.64% United States Treasury Notes/Bond 0.875%, 04/30/2017 0.875%, 05/15/2017 5.375%, 02/15/2031 Total US Government Note/Bond (Cost $15,406,486) Shares Exchange Traded Funds - 10.09% Vanguard Mortgage-Backed Securities ETF Total Exchange Traded Funds (Cost $7,720,447) Mutual Funds - 0.00% Vanguard GNMA Fund 0 2 Total Mutual Funds (Cost $2) 2 Principal Certificates of Deposit - 1.73% Amount GE Capital Bank, 1.350% $ Total Certificates of Deposit (Cost $1,325,183) Shares Money Market Funds - 3.56% Fidelity Institutional Money Market Fund - Government Portfolio, 0.010% (a) Total Money Market Funds (Cost $2,731,351) Total Investments (Cost $75,385,108) - 99.52% Other Assets in Excess of Liabilities - 0.48% Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Rockefeller Equity Allocation Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value Common Stocks - 89.02% Aerospace & Defense - 3.73% DigitalGlobe, Inc. (a) $ Honeywell International, Inc. Safran SA (b) Triumph Group, Inc. Agricultural Products - 0.68% Darling Ingredients, Inc. (a) Airlines - 2.17% Korean Air Lines Co., Ltd. (a)(b) Southwest Airlines Co. United Continental Holdings, Inc. (a) Apparel, Accessories & Luxury Goods - 0.28% Carter's, Inc. Application Software - 1.33% Epiq Systems, Inc. FactSet Research Systems, Inc. Mentor Graphics Corp. PROS Holdings, Inc. (a) Solera Holdings, Inc. Synchronoss Technologies, Inc. (a) Auto Parts & Equipment - 3.59% Delphi Automotive PLC (b) Gentherm, Inc. (a) Hyundai Mobis Co., Ltd. (b) 61 NGK Spark Plug Co., Ltd. (b) Valeo SA (b) Automobile Manufacturers - 1.47% Hyundai Motor Co. (b) Biotechnology - 1.60% Alexion Pharmaceuticals, Inc. (a) Incyte Corp. (a) Regeneron Pharmaceuticals, Inc. (a) Building Products - 0.21% AAON, Inc. Simpson Manufacturing Co., Inc. Cable & Satellite - 1.53% Comcast Corp. Construction & Engineering - 0.51% Boskalis Westminster NV (b) Construction Materials - 1.29% HeidelbergCement AG (b) Semen Indonesia Persero Tbk PT (b) Consumer Finance - 2.10% Capital One Financial Corp. First Cash Financial Services, Inc. (a) Data Processing & Outsourced Services - 2.22% Visa, Inc. Diversified Banks - 7.56% Bank Danamon Indonesia Tbk PT (b) Bank Rakyat Indonesia Persero Tbk PT (b) Grupo Financiero Santander Mexico SAB de CV - ADR ICICI Bank, Ltd. - ADR JPMorgan Chase & Co. Lloyds Banking Group PLC (b) Swedbank AB (b) Wells Fargo & Co. Diversified Support Services - 0.38% Healthcare Services Group, Inc. Electric Utilities - 3.32% Korea Electric Power Corp. (b) The Kansai Electric Power Co., Inc. (a)(b) Electronic Components - 0.22% Littelfuse, Inc. Electronic Manufacturing Services - 1.36% IPG Photonics Corp. (a) TE Connectivity, Ltd. (b) Trimble Navigation, Ltd. (a) Environmental & Facilities Services - 0.33% Stericycle, Inc. (a) General Merchandise Stores - 0.26% Fred's, Inc. Target Corp. Health Care Equipment - 2.95% Abaxis, Inc. ABIOMED, Inc. (a) CareFusion Corp. (a) Edwards Lifesciences Corp. (a) Greatbatch, Inc. (a) Inogen, Inc. (a) Insulet Corp. (a) Masimo Corp. (a) ResMed, Inc. St. Jude Medical, Inc. Health Care Services - 2.30% Chemed Corp. ExamWorks Group, Inc. (a) Express Scripts Holding Co. (a) Health Care Supplies - 0.23% Merit Medical Systems, Inc. (a) Health Care Technology - 0.35% Omnicell, Inc. (a) Vocera Communications, Inc. (a) Hotels, Resorts & Cruise Lines - 2.24% Carnival Corp. (b) Royal Caribbean Cruises, Ltd. (b) Hypermarkets & Super Centers - 1.77% Wal-Mart Stores, Inc. Industrial Gases - 0.31% Airgas, Inc. Industrial Machinery - 4.59% Amada Co., Ltd. (b) CLARCOR, Inc. Nabtesco Corp. (b) Pentair PLC (b) SMC Corp. (b) Integrated Oil & Gas - 2.93% Chevron Corp. Exxon Mobil Corp. Royal Dutch Shell PLC - ADR Integrated Telecommunication Services - 1.82% Nippon Telegraph & Telephone Corp. (b) Internet Retail - 0.66% Ctrip.com International, Ltd. - ADR (a) Internet Software & Services - 5.41% Alibaba Group Holding, Ltd. - ADR (a) eBay, Inc. (a) Google, Inc. (a) Intralinks Holdings, Inc. (a) NIC, Inc. (a) Tencent Holdings, Ltd. (b) IT Consulting & Other Services - 0.39% InterXion Holding NV (a)(b) Life & Health Insurance - 2.47% Aflac, Inc. Prudential PLC (b) Oil & Gas Drilling - 0.06% Parker Drilling Co. (a) Oil & Gas Equipment & Services - 0.57% Baker Hughes, Inc. Newpark Resources, Inc. (a) Oil & Gas Exploration & Production - 2.85% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Range Resources Corp. Other Diversified Financial Services - 1.73% ING Groep NV (a)(b) Packaged Foods & Meats - 0.09% Nestle SA - ADR Pharmaceuticals - 7.27% Johnson & Johnson Kalbe Farma Tbk PT (b) Mallinckrodt PLC (a)(b) Merck & Co., Inc. Novartis AG - ADR Roche Holdings AG (b) Sanofi - ADR Property & Casualty Insurance - 1.37% PICC Property & Casualty Co., Ltd. (b) Real Estate Services - 0.42% E-House China Holdings, Ltd. - ADR Reinsurance - 1.35% Reinsurance Group of America, Inc. Research & Consulting Services - 0.13% Mistras Group, Inc. (a) Restaurants - 1.16% Yum! Brands, Inc. Semiconductors - 1.06% Marvell Technology Group, Ltd. (b) Microsemi Corp. (a) Specialty Chemicals - 0.67% Johnson Matthey PLC (b) Steel - 0.12% Carpenter Technology Corp. Systems Software - 3.64% Microsoft Corp. Oracle Corp. Technology Hardware, Storage & Peripherals - 0.22% Lenovo Group, Ltd. (b) Stratasys, Ltd. (a)(b) Wireless Telecommunication Services - 1.75% China Mobile, Ltd. - ADR Philippine Long Distance Telephone Co. - ADR Total Common Stocks (Cost $29,359,054) Exchange Traded Funds - 3.48% iShares MSCI EAFE ETF SPDR S&P rust Total Exchange Traded Funds (Cost $1,138,470) Preferred Stocks - 0.21% Diversified Banks - 0.12% JPMorgan Chase & Co. Property & Casualty Insurance - 0.09% Samsung Fire & Marine Insurance Co., Ltd. (a) Total Preferred Stocks (Cost $72,830) Real Estate Investment Trusts - 0.26% Iron Mountain, Inc. Total Real Estate Investment Trusts (Cost $98,269) Money Market Funds - 5.26% Fidelity Institutional Money Market Fund - Government Portfolio, 0.010% (c) Total Money Market Funds (Cost $1,779,887) Total Investments (Cost $32,448,510) - 98.23% Other Assets in Excess of Liabilities - 1.77% Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at February 28, 2015. ADR American Depositary Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments February 28, 2015 (Unaudited) Principal Amount Value Municipal Bonds - 97.32% Alaska - 0.96% Alaska Housing Finance Corp. 5.250%, 12/01/2021 $ $ Arizona - 2.09% City of Phoenix, AZ 5.000%, 07/01/2019 University of Arizona 3.000%, 08/01/2016 California - 1.15% San Francisco Bay Area Rapid Transit District 5.000%, 08/01/2026 Colorado - 0.77% City & County of Denver, CO Airport System Revenue 5.000%, 11/15/2017 Connecticut - 4.46% Connecticut Housing Finance Authority 0.700%, 11/15/2017 State of Connecticut 4.750%, 12/15/2024 5.000%, 11/01/2023 University of Connecticut 5.000%, 02/15/2024 District of Columbia - 0.68% District of Columbia 5.000%, 12/01/2023 Florida - 1.04% Hillsborough County School Board 5.000%, 07/01/2024 State of Florida 4.750%, 06/01/2026 5.000%, 06/01/2016 State of Florida Lottery Revenue 5.000%, 07/01/2025 Kentucky - 0.32% Kentucky Turnpike Authority 5.000%, 07/01/2015 Louisville & Jefferson County Metropolitan Sewer District 5.000%, 05/15/2016 Louisiana - 3.31% State of Louisiana 5.000%, 12/01/2016 5.000%, 08/01/2022 Maryland - 0.76% County of Prince George's 4.000%, 09/15/2016 Massachusetts - 4.89% City of Boston, MA 4.000%, 03/01/2028 Commonwealth of Massachusetts 5.500%, 12/01/2022 Massachusetts Water Resources Authroity 5.000%, 08/01/2015 The Massachusetts Clean Water Trust 5.000%, 02/01/2016 Minnesota - 1.53% State of Minnesota 5.000%, 06/01/2017 Missouri - 3.00% Missouri State Environmental Improvement & Energy Resources Authority 4.750%, 07/01/2022 Nevada - 6.56% City of Las Vegas, NV 5.000%, 05/01/2023 County of Clark, NV 5.000%, 06/01/2027 State of Nevada 5.000%, 12/01/2026 New Jersey - 2.78% New Jersey Transportation Trust Fund Authority 5.000%, 06/15/2015 New Jersey Educational Facilities Authority 5.000%, 07/01/2015 New York - 19.18% City of New York, NY 5.000%, 04/01/2017 5.125%, 12/01/2026 5.250%, 09/01/2016 Housing Development Corp. 0.950%, 11/01/2017 Metropolitan Transportation Authority 5.000%, 11/15/2024 5.000%, 11/01/2016 New York City Transitional Finance Authority Future Tax Secured Revenue 5.000%, 11/01/2016 5.000%, 02/01/2029 New York Local Government Assistance Corp. 5.000%, 04/01/2017 New York State Hosuing Finance Agency 0.650%, 11/01/2016 New York State Thruway Authority 5.000%, 03/15/2016 5.000%, 03/15/2020 New York State Thruway Authority Highway & Bridge Trust Fund 4.000%, 04/01/2016 New York State Urban Development Corp. 5.000%, 03/15/2022 5.000%, 12/15/2023 Port Authority of New York & New Jersey 5.000%, 09/01/2028 5.000%, 12/01/2017 5.000%, 07/15/2021 Somers Central School District 4.000%, 09/15/2017 4.000%, 09/15/2016 Tobacco Settlement Financing Corp. 5.000%, 06/01/2022 North Carolina - 1.52% City of Charlotte, NC Airport Revenue 5.000%, 07/01/2025 City of Winston-Salem NC Water & Sewer System Revenue 4.000%, 06/01/2016 Ohio - 2.84% Ohio Higher Educational Facility Commission 5.000%, 01/01/2026 5.250%, 01/01/2029 Oregon - 1.96% City of Portland, OR Sewer System Revenue 5.000%, 08/01/2018 State of Oregon 5.000%, 05/01/2017 Pennsylvania - 6.12% Allegheny County Hospital Development Authority 5.000%, 10/15/2022 Commonwealth of Pennsylvania 5.000%, 04/01/2017 5.000%, 11/01/2020 Monroeville Finance Authority 5.000%, 02/15/2019 Pennsylvania Economic Development Financing Authority 5.000%, 07/01/2022 Pennsylvania Housing Finance Agency 4.375%, 10/01/2022 Southeastern Pennsylvania Transportation Authority 5.000%, 03/01/2026 Upper St. Clair Township School District 4.000%, 07/15/2017 Texas - 20.84% Alamo Community College District 4.500%, 08/15/2024 City of Garland, TX 5.000%, 02/15/2028 City Public Service Board of San Antonio, TX 5.250%, 02/01/2024 County of Harris, TX 4.250%, 08/15/2016 County of Lubbock, TX 4.500%, 02/15/2023 Dallas Area Rapid Transit 5.000%, 12/01/2022 5.000%, 12/01/2024 Dallas/Fort Worth International Airport 5.000%, 11/01/2026 La Joya Independent School District 5.000%, 02/15/2029 North East Independent School District 5.000%, 08/01/2018 5.000%, 08/01/2026 North Texas Municipal Water District 5.000%, 09/01/2024 State of Texas 4.000%, 08/01/2016 Texas State University System 5.000%, 03/15/2021 Texas Transportation Commission State Highway Fund 5.000%, 04/01/2019 Wylie Independent School District 0.000%, 08/15/2016 Virginia - 5.46% Virginia College Building Authority 4.500%, 09/01/2026 Virginia Commonwealth Transportation Board 5.000%, 05/15/2022 Virginia Housing Development Authority 1.600%, 07/01/2017 2.750%, 03/01/2017 Virginia Public School Authority 5.000%, 04/15/2017 Washington - 4.60% City of Seattle, WA Municipal Light & Power Revenue 5.000%, 02/01/2022 City of Seattle, WA Water System Revenue 5.000%, 02/01/2021 County of King, WA Sewer Revenue 5.000%, 01/01/2023 State of Washington 5.000%, 07/01/2017 Washington State Housing Finance Commission 0.250%, 06/01/2015 Wisconsin - 0.50% City of Milwaukee, WI 5.000%, 05/01/2026 Total Municipal Bonds (Cost $67,142,649) Shares Money Market Funds - 1.66% Fidelity Institutional Money Market Funds - Tax-Exempt Portfolio, 0.010% (a) Total Money Market Funds (Cost $1,151,511) Total Investments (Cost $68,294,160) - 98.98% Other Assets in Excess of Liabilities - 1.02% Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments February 28, 2015 (Unaudited) Principal Amount Value Municipal Bonds - 98.70% Minnesota - 1.01% Minneapolis & St. Paul Metropolitan Airports Commission 5.000%, 01/01/2026 $ $ Nevada - 2.08% State of Nevada 5.000%, 12/01/2026 New York - 89.39% Battery Park City Authority 5.000%, 11/01/2017 5.000%, 11/01/2016 Briarcliff Manor Union Free School District 5.000%, 11/15/2017 City of New York, NY 5.000%, 08/01/2022 5.000%, 08/01/2022 County of Erie, NY 5.000%, 09/15/2022 County of Orange, NY 2.000%, 08/15/2016 County of Westchester, NY 3.000%, 06/01/2016 4.000%, 07/01/2022 4.000%, 07/01/2022 Erie County Fiscal Stability Authority 5.000%, 04/01/2016 5.000%, 12/01/2024 5.000%, 05/15/2021 5.000%, 07/01/2017 Hendrick Hudson Central School District 2.000%, 04/15/2015 Housing Development Corp. 0.950%, 11/01/2017 1.200%, 11/01/2017 1.150%, 11/01/2017 Metropolitan Transportation Authority 5.000%, 11/15/2028 5.000%, 11/15/2025 5.000%, 11/01/2016 5.000%, 11/15/2026 Nassau County Interim Finance Authority 4.000%, 11/15/2016 New York City Transitional Finance Authority Building Aid Revenue 5.000%, 01/15/2023 5.000%, 07/15/2024 New York City Transitional Finance Authority Future Tax Secured Revenue 5.000%, 08/01/2021 New York City Trust of Cultural Resources 4.000%, 08/01/2017 5.000%, 04/01/2026 New York Local Government Assistance Corp. 5.000%, 04/01/2017 New York City Transitional Financing Authority Future Tax Secured Revenue 4.000%, 08/01/2017 New York State Bridge Authority 4.000%, 01/01/2016 New York State Dormitory Authority 5.000%, 07/01/2016 4.000%, 07/01/2017 5.000%, 07/01/2021 5.000%, 10/01/2022 5.000%, 08/15/2024 5.000%, 07/01/2020 5.250%, 07/01/2028 5.750%, 07/01/2016 New York State Environmental Facilities Corp. 4.000%, 08/15/2015 5.000%, 06/15/2021 5.000%, 12/15/2021 New York State Housing Finance Agency 0.650%, 11/01/2016 New York State Local Government Assistance Corp. 5.000%, 04/01/2019 5.000%, 04/01/2017 New York State Thruway Authority 5.000%, 04/01/2016 5.000%, 04/01/2017 5.000%, 01/01/2024 5.000%, 04/01/2018 New York State Urban Development Corp. 5.000%, 12/15/2022 5.000%, 12/15/2018 Ossining Union Free School District 2.250%, 09/01/2017 Port Authority of New York & New Jersey 5.000%, 12/01/2017 5.000%, 07/15/2023 5.000%, 11/15/2026 Sales Tax Asset Receivable Corp. 5.000%, 10/15/2028 Suffolk County Water Authority 5.000%, 06/01/2023 The New York Power Authority 5.000%, 11/15/2020 5.000%, 11/15/2017 5.000%, 11/15/2018 Tobacco Settlement Financing Corp. 5.000%, 06/01/2022 Town of Huntington, NY 2.125%, 12/01/2016 4.000%, 11/15/2017 Triborough Bridge & Tunnel Authority 5.000%, 11/15/2022 5.000%, 11/15/2016 Utility Debt Securitization Authority 5.000%, 12/15/2018 Village of Bronxville, NY 4.000%, 06/01/2017 Ohio - 1.32% Ohio Higher Educational Facility Commission 5.000%, 01/01/2026 State of Ohio 5.000%, 01/01/2017 Pennsylvania - 2.06% Monroeville Finance Authority 5.000%, 02/15/2019 Southeastern Pennsylvania Transportation Authority 5.000%, 03/01/2026 Texas - 2.15% Dallas/Fort Worth International Airport 5.000%, 11/01/2026 Houston Independent School District 5.000%, 02/15/2024 Washington - 0.69% County of King, WA Sewer Revenue 5.000%, 01/01/2023 Total Municipal Bonds (Cost $39,283,397) Shares Money Market Funds - 0.24% Fidelity Institutional Money Market Funds - Tax-Exempt Portfolio, 0.010% (a) Total Money Market Funds (Cost $97,543) Total Investments (Cost $39,380,940) - 98.94% Other Assets in Excess of Liabilities - 1.06% Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The cost basis of investments for federal income tax purposes at February 28, 2015 was as follows*: Core Taxable Bond Fund Equity Alloction Fund Intermediate Tax Exempt National Bond Fund Intermediate Tax Exempt New York Bond Fund Cost of investments $ Gross unrealized appreciation - Investments Gross unrealized depreciation - Investments ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For previous fiscal year's federal income tax information, please refer to the Notes to Finacial Statements section of the Funds' most recent semi-annual or annual report. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Rockefeller Funds discussed in this report (the “Funds”) are comprised of the Rockefeller Core Taxable Bond Fund, the Rockefeller Equity Allocation Fund, the Rockefeller Intermediate Tax Exempt National Bond Fund, and the Rockefeller Intermediate Tax Exempt New York Bond Fund, and each Fund represents a district, diversified series with its own investment objectives and policies within the Trust.The investment objective of the Rockefeller Core Taxable Bond Fund is to generate current income consistent with the preservation of capital.The investment objective of the Rockefeller Equity Allocation Fund is to seek long-term total return from capital appreciation and income.The investment objective of the Rockefeller Intermediate Tax Exempt National Bond Fund is to generate current income that is exempt from federal personal income tax consistent with the preservation of capital.The investment objective of the Rockefeller Intermediate Tax Exempt New York Bond Fund is to generate current income that is exempt from federal, New York State and New York City personal income tax consistent with the preservation of capital.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The Rockefeller Core Taxable Bond, the Rockefeller Intermediate Tax Exempt National Bond, and the Rockefeller Intermdiate Tax Exempt New York Bond Funds' became effective and commenced operations on December 26, 2013.The Rockefeller Equity Allocation Fund became effective and commenced operation on February 5, 2015.Costs incurred by the Funds in connection with the organization, registration and the initial public offering of shares were paid by Rockefeller & Co., Inc. (the “Adviser”), the Funds' investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When a security is listed on more than one exchange, the Funds will use the price on the exchange that the Funds generally consider to be the principal exchange on which the securities are traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Municipal bonds are priced by a Pricing Service.The fair value of municipal bonds is generally evaluated in a manner similar to asset-based securities.A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity.Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Mortgage- and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal.These securities are also normally valued by pricing service providers that use broker-dealer quotations or valuation estimates from their internal pricing models.The pricing models for these securities usually consider tranche-level attributes, estimated cash flows and market-based yield spreads for each tranche, current market data and incorporate deal collateral performance, as available.Mortgage- and asset backed securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. U.S. Government Notes/Bonds are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers and reference data.Certain securities are valued principally using dealer quotations.U.S. Government Notes/Bonds are typically categorized in Level 2 of the fair value hierarchy. U.S. Government Agency Issues are comprised of two main categories consisting of agency issued debt and mortgage pass-throughs.Agency issued debt securities are generally valued in a manner similar to U.S. Government Issues.Mortgage pass-throughs include to-be-announced ("TBA") securities and mortgage pass-through certificates.TBA securities and mortgage pass-throughs are generally valued using dealer quotations.These securities are typically categorized in Level 2 of the fair value hierarchy. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' investments carried at fair value as of February 28, 2015. Core Taxable Bond Fund Level 1 Level 2 Level 3 Total Assets: Fixed Income Securities: Certificates of Deposit $
